Lyon, J.
The order staying proceedings in the circuit court, from which this appeal is taken, does not involve the merits of the action, or any part thereof, and therefore is not an appealable order. The cases of Johnston v. Reiley, 24 Wis., 494; Noble v. Strachan, 32 Wis., 314; Parmalee v. Wheeler, id., 429; and McDonald, v. G. B. & M. Canal Co., 42 Wis., 335, are not distinguishable in principle from this case. Those cases are conclusive against the appealability of this order, and nothing can profitably be added to what is said in them on the subject.
By the Court.— The appeal is dismissed.